I cannot agree that the homestead right of a surviving spouse, as provided by law, sec. 1, art. 12, Const. of Okla., 58 Ohio St. 1941 § 311[58-311], is not an estate in land. It is for life and a freehold. 60 Ohio St. 1941 § 26[60-26]. Constitutionally, it consists of not more than 160 acres of rural land and not to exceed 1 acre of urban land and not less than 1/4 acre of land without regard to value. The homestead, insofar as rents and profits are concerned, is given the same status as an estate for life. Tarman v. Pierce, 168 Okla. 348, 33 P.2d 203. In Hembree v. Magnolia Petroleum Co., 176 Okla. 524, 56 P.2d 851, we held it is "a valuable right in land". Nor can I agree that this interest in land may not be separated and alienated from an inherited or devised real property. The widow "is legally entitled to assign any and all of the rents and profits arising from the land . . . and this right is independent of the fee ownership during the continuance of the homestead interest". Hembree v. Magnolia Petroleum Co., supra.
One spouse may not, by the devise of a will, alienate the homestead from the other. 84 Ohio St. 1941 § 213[84-213], para. 2. This is a statutory limitation upon the right to devise, by will, the homestead. Carothers v. Carothers, 196 Okla. 640, 167 P.2d 899.
Therefore, the will of Roberson Kemp, deceased, was ineffective to divest his widow of any part of the homestead. However, that issue of law may be, since the homestead is a valuable right in land, that value is comparable to the value of a life estate. Its value must be deducted from the value of life estate in the homestead, devised to the widow, to ascertain whether more in value (one-half) of testator's estate was sought, by the will of deceased, to be alienated from her. The statute of wills, applicable again, limits the devise in value to the portion that would not vest in the widow under succession. 84 Ohio St. 1941 § 213[84-213]. The law vested the widow with a homestead right in the land. That right belonged to the surviving spouse by operation of law. Therefore, in determining the value of the estate of deceased, for ascertainment of the interest that might have been devised to some other than the surviving spouse, the life estate may not be valued without consideration and deduction of the homestead's value. These limitations on the right to make a will, appearing on the face of the record, rendered the will void.
The distinction drawn between a so-called probate homestead and a homestead provided by Constitution (art. 12) is mere fiction. A homestead is not "dependent on continued occupancy
by the surviving spouse". We have held "The right to the homestead by the minor children is not dependent upon the actual possession and occupancy of the land by them"., Rockwood v. Estate of St. John, 10 Okla. 476, 62 P. 277. The rule is the same with adults. Land once possessed of a homestead character continues as such until intentionally abandoned; minors "may neither waive nor abandon their right to a homestead". Id. Land may be impressed with a homestead character, independent of occupancy. All that is required is an intention coupled with some overt act. According to the statute, as amended in 1925, the homestead is subject to testamentary disposition only to the other spouse. "No person shall by will dispose of property which could not be by the testator alienated, encumbered or conveyed while living, except that the homestead may be devisedby one spouse to the other". 84 Ohio St. 1941 § 44[84-44]. This court uniformly holds that no spouse, alone, while living, may convey the homestead or any part of it from the other. A will is merely a final declaration of disposition of property, revocable during testator's lifetime, but effective upon the happening of the event, death. As to the homestead, it is a conveyance, limited and restricted. 16 Ohio St. 1941 § 4[16-4]. These statutes contain both prohibitions and provisions applicable to the homestead. 16 Ohio St. 1941 *Page 32 
§ 6. The right to make a will is a creature of statute. It is within the legislative province to safeguard conveyance of the homestead by any one person in view of a family interest vested in it.
The judgment should be reversed.